COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 SERGIO LUEVANO,                                                 No. 08-12-00345-CR
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                               34th District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                        Appellee.                                (TC # 20110D00874)
                                                 §

                                  MEMORANDUM OPINION

       Sergio Luevano is appealing his conviction of indecency with a child. A jury found

Appellant guilty and assessed his punishment at imprisonment for a term of twenty years.

Finding that the record does not contain a certification of Appellant’s right to appeal, we dismiss

the appeal.

       Rule 25.2(d) requires the trial court to certify whether the defendant has a right of appeal

under Rule 25.2(a)(2). TEX.R.APP.P. 25.2(a), (d). The Clerk’s Office notified Appellant by

letter on November 16, 2012 and on December 20, 2012 that the record does not include the trial

court’s certification and the Court would dismiss the appeal if it was not made part of the record.

The Court has also granted the requests of Appellant’s counsel for additional time to obtain the

certification and file it, but the certification has not been filed. The second extension period

expired on March 1, 2013 and the certification still has not been filed.
       Rule 25.2(d) provides that an appellate court must dismiss an appeal without further

action if the record does not contain a certification showing the defendant’s right of appeal.

TEX.R.APP.P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex.Crim.App. 2006); see Dears

v. State, 154 S.W.3d 610, 613 (Tex.Crim.App. 2005). As stated above, the record before us does

not include the certification. Accordingly, the appeal is dismissed.


March 28, 2013
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                               -2-